Title: William Drayton and Others to James Madison, 11 April 1833
From: Drayton, William,Huger, Daniel E.,Pepoon, Benjamin F.
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    CHARLESTON, S. C.
                                
                                April 11th, 1833.
                            
                        
                        At the period of the Revolution of the Acordada, which compelled the Congress of
                            Mexico to reverse the election of Pedraza and place Guerrero in the Presidential Chair, the City was taken by assault, and
                            the army of Guerrero attacked and plundered the houses of the European Spaniards, who are peculiarly odious to the native
                            Mexicans. Many of these persons had taken refuge in the house of the American Ambassador, and it was pointed out to the
                            exasperated soldiery as the asylum of their enemies. They rushed to attack it, and in a few minutes would have massacred
                            all within its walls. At this moment, when hundreds of muskets were levelled at the windows, Mr.
                                Poinsett, with his Secretary of Legation, Mr. John Mason, Jr. threw themselves into
                            an open balcony which overlooked the crowd, and unfurling the STAR-SPANGLED BANNER, demanded that all persons in his house
                            should be protected while the flag of his country waved over them. The scene changed as by enchantment; and the very men
                            who were about to make the attack, cheered the Standard of our Union, and placed sentinels to
                            guard it from outrage. The history of the world presents no parallel to such a scene: and its moral beauty and grandeur
                            should be equally preserved on the page of the historian and the canvass of the painter. It is therefore proposed to raise
                            by subscription a sufficient sum to have this illustrious triumph of our National Flag
                            represented on canvass and afterwards engraved. The painting will be presented to some public
                            institution of the State or United States.
                        The minute particulars attending the unfurling of the United States Flag at Mexico, furnish materials for a
                            splendid National Painting. The sectional excitements, at present existing among the States, are obliterating national
                            feelings. These must be revived; the arts are powerful in their operation, and lasting in their influence. We must have
                            National Paintings, National Songs, National Celebrations, to excite and perpetuate National enthusiasm. Though it is
                            difficult for the mind to calculate the value of the Union, yet the hand of a master may successfully exhibit to a single
                            glance, that National protection, which, like the pressure of the atmosphere, though omnipresent and powerful, is neither
                            seen nor felt. The Flag of every country is its emblem. It should command respect
                            abroad--adoration at home. The man who loves and reveres not his Country’s Flag, is prepared to violate her laws and
                            destroy her institutions. To pourtray then the Star Spangled Banner overawing in a foreign land, an enfuriated and lawless
                            soldiery, and protecting from revolutionary violence the objects of political hatred--is to spread before the eyes of our
                            countrymen, and particularly of the rising generation, the unseen, but high moral protection afforded by a great, because
                            a United People. The chief object however, is to have this scene engraved, that the Flag of our
                            Country may wave in every house, in every cottage, even in every log-house beyond the Mountains; that our children may
                            learn, before they can read, to love and reverence the emblem of their country’s power, and may realize that it is their
                            guardian and protector, not only on their native soil, but in a land of strangers.
                        The amount of your subscription you will please transmit to the joint address of
                        
                            
                                William Drayton,
                        
                            
                                                
                            
                            Daniel E. Huger,
                                                
                            
                            Benj. F. Pepoon.
                            
                        Committee.
                    